Citation Nr: 1402548	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-22 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for renal failure resulting from lithium toxicity experienced at the Kansas City VA Medical Center (VAMC) from July 13, 1999 to August 5, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 through June 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO  denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for renal failure, as a result of lithium toxicity experienced at the Kansas City VAMC from July 13, 1999 to August 5, 1999.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010. 

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A June 2011 letter informed him that his hearing was scheduled for July 2011.  However, in correspondence received in July 2011, the Veteran cancelled his hearing request.  

The Board notes that, in addition to the paper claims file, there are two separate paperless files associated with the Veteran's claim,  a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a January 2013 CAPRI document indicating that the Veteran was hospitalized from May 2012 and June 2012 as well as a November 2013 Informal Hearing Presentation.  The remaining documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 



REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.  

In his claim for compensation under 38 U.S.C.A. § 1151, for renal failure resulting from lithium toxicity, the Veteran asserted that he was given higher doses of lithium than was medically sound prior to and during his hospitalization at the Kansas City VAMC from July 13, 1999 to August 5, 1999.  A review of the claims file reveals  that the Veteran was first diagnosed with schizoaffective disorder at a VA facility in January 1976.  An August 1984 VA treatment record notes a diagnosis of bipolar disorder and indicates that the Veteran was started on lithium (a medication commonly used to treat both schizoaffective and bipolar disorder) in 1976 but had a "toxic reaction."  He was restarted on lithium in 1980.  It was noted that his lithium dosage was 600 milligrams (mg).  Subsequent VA records reflect multiple hospitalizations for bipolar disorder with continued treatment of lithium at a dosage of 300 to 900 mg.  

Pertinent to his current claim, VA treatment records show that the Veteran was admitted to the Kansas City VAMC on July 13, 1999.  It was noted that the Veteran was residing at Valley Falls Nursing Home and had threatened to harm himself as he was upset over personal problems.  A July 19, 1999 treatment record indicates that the Veteran's VA physician discussed with him adjusting his lithium dosage to control manicky behavior, and the Veteran agreed.  A July 21, 1999 treatment record indicates that the Veteran's lithium and Depakote blood levels were to be monitored.  A July 22, 1999 record reflects that the Veteran's lithium level was 1.99 which was on the upper range of therapeutic level (1.2).  It was noted that lithium was to be discontinued temporarily.  A July 23, 1999 record notes that the Veteran's lithium level was 1.72 which resulted in lithium toxicity.  A July 24, 1999 record documents continued elevated lithic level.  A July 28, 1999 record includes a notation that the Veteran is prone to lithium toxicity even with a standard dose.  A July 30, 1999 record notes that the Veteran continued his lithium dose of 600 mg.  An August 5, 1999 discharge summary reflects that the Veteran was discharged to the psychiatric ward and notes "lithium toxicity" as a "reason for hospitalization."    

In connection with this claim, the RO requested and obtained what appear to be all available VA treatment records pertaining to the July/August 1999 hospitalization from the Kansas City VA Medical Center.  However, the Board notes that the Veteran was being treated at the Valley Falls Nursing Home immediately prior to his July 13, 1999 hospitalization.  As such records are relevant to the claim on appeal, the Veteran should be provided with an opportunity to submit such records or to authorize VA to obtain these and any other pertinent, private medical records.  

Also, it appears that there may be outstanding VA medical records.  A review of the claims file shows that the Veteran sought VA treatment from January 1976 through June 2012 but there appear to be large gaps of VA treatment records missing from the claims file, notably from January 1976 to August 1984, and from October 2009 through the present.  As above, an August 1984 VA treatment record notes that the Veteran experienced a "toxic reaction" to lithium in 1976 and was "restarted on lithium in 1980," however, there are no records documenting the Veteran's 1976 "toxic reaction" to lithium nor his being restarted on lithium in 1980 in the claims file.  Also, while a review of the Virtual VA file shows that the Veteran was hospitalized at a VA facility from May 2012 to June 2012, the most recent VA treatment records in the claims file are dated in October 2009.  

The Board notes that, as the Veteran's history of lithium toxicity is pertinent to this claim, any such outstanding VA records must be obtained.  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file). 

The Board also finds that further medical opinion in connection with this claim is warranted.  The RO previously obtained a medical opinion in May 2009.  After reviewing the file and noting the Veteran's medical history with respect to his use of lithium, the physician concluded that the Veteran received appropriate care and treatment with regard to his lithium dosage by VA and that the standard of care had been met.  The physician specifically addressed the Veteran's assertion that, during the period in question, the increase in lithium, accompanied by the initiation of a non-steroidal anti-inflammatory medication, resulted in lithium toxicity.  The examiner wrote that lithium toxicity developed due to drug/drug interactions with lithium; that the Veteran's chronic kidney disease was mostly due to chronic use of lithium which the Veteran was on for my years prior to admission; and that the Veteran's high level of lithium was discovered in time and treated appropriately.  

In a November 2013 Informal Hearing Presentation, the Veteran's representative argued that the May 2009 VA physician (who appears to have a specialty in geriatric psychiatry) was not competent to provide an opinion in this case and that a medical opinion should be obtained from an expert in endocrinology and toxicities.  The Veteran's representative also argued that the May 2009 examiner did not comment on the amount of lithium prescribed or whether the doctor prescribing the lithium was qualified to do so.  

Under these circumstances, the Board finds that a medical opinion by an appropriate professional with expertise in endocrinology and toxicities-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for compensation under 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Kansas City VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated prior to August 1984 and beginning October 2009 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to any additional evidence pertinent to the appeal that is not currently of record, Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all  outstanding, pertinent private records-particularly records from Valley Falls Nursing Home.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the Veteran's entire claims file, to include a complete copy of this REMAND, to an appropriate VA physician with expertise in endocrinology and toxicities for review and opinion. in connection with the Veteran's claim for compensation,

The physician should identify any disability/ies resulting from the Veteran's July 1999 lithium toxicity.  

Then, the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran incurred additional disability, or suffered a chronic or permanent increase in severity of pre-existing disability, as the result of care received at the Kansas City VAMC.  If so, he or she should also opine as to whether the proximate cause of such additional disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  

The physician should consider and discuss the Veteran's long history of lithium usage, beginning with his "toxic reaction" to lithium in 1976 through the present.  The physician should also comment on the amount of lithium prescribed to the Veteran and indicate whether the doctor prescribing the lithium was qualified to do so.  In rendering his or her opinion, the physician should comment as to whether, in providing the Veteran's care at the Kansas City VAMC, any VA health professional failed to exercise the degree of care that would be expected of a reasonable health care provider.  

All pertinent lay and medical evidence (to include the May 2009 VA medical opinion) should be addressed.  Complete rationale for the conclusions reached should be clearly set forth in a printed (typewritten) report.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



